                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               May 22, 2019
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

JONATHAN TRIPLETT,                          §
                                            §
         Plaintiff,                         §
VS.                                         §     CIVIL NO. 2:18-CV-296
                                            §
KELSEY B., et al,                           §
                                            §
         Defendants.                        §


                                       ORDER


      The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”) to dismiss case, Dkt. No. 7. No party has filed objections
to the M&R, and the time to file objections has passed. See 28 U.S.C. § 636(b)(1)
(setting a 14-day deadline to file objections).


      After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 7.              Plaintiff’s claims are DISMISSED WITH
PREJUDICE to their being asserted again until the Heck v. Humphrey, 512 U.S.
477 (1994) conditions are met. Plaintiff’s civil rights action is frivolous pursuant to
28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1). This dismissal counts as a “strike” for
purposes of 28 U.S.C. § 1915(g). The Court therefore DIRECTS the Clerk of the
Court to forward a copy of this Order to the Manager of the Three Strikes List for
the Southern District of Texas at Three_Strikes@txs.uscourts.gov. Further, to the
extent that Plaintiff complains about the legality of his probation revocation, the
Court DISMISSES Plaintiff’s claim WITHOUT PREJUDICE to it being
reasserted in a federal habeas corpus petition after exhausting available state
remedies.




1/2
      The Court DIRECTS the Clerk of the Court to close this case.
      SIGNED this 22nd day of May 2019.



                                        ___________________________________
                                        Hilda Tagle
                                        Senior United States District Judge




2/2
